People v Guzman (2017 NY Slip Op 09161)





People v Guzman


2017 NY Slip Op 09161


Decided on December 27, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 27, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
MARK C. DILLON
CHERYL E. CHAMBERS, JJ.


1999-11164
 (Ind. No. 2206-98)

[*1]The People of the State of New York, respondent,
vNelson Guzman, also known as Baby, appellant.


Nelson Guzman, Wallkill, NY, appellant pro se.
Emily Constant, Acting District Attorney, Riverhead, NY (Thomas C. Costello of counsel), for respondent.
Laurette Mulry, Riverhead, NY (Felice B. Milani of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 8, 2003 (People v Guzman, 2 AD3d 536), affirming a judgment of the County Court, Suffolk County, rendered November 4, 1999.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., RIVERA, DILLON and CHAMBERS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court